Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00591-CV

 IN RE CONSERT LLC, Christopher Baker, James Kerr, Frank McCamant, and Stephens Inc.

                                Original Mandamus Proceeding

                                             ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Liza A. Rodriguez, Justice

        This proceeding arises out of Cause No. 2017-CI-05787, styled James E. Bennett, Jr., et
al. v. Roy J. Moore, et al., pending in the 150th Judicial District Court, Bexar County, Texas.
However, the Honorable Solomon J. Casseb, III, presiding judge of the 288th Judicial District
Court, Bexar County, Texas, signed the order at issue in this original proceeding. Judge Casseb
is no longer the presiding judge of the 288th Judicial District Court. Judge Casseb’s successor is
the Honorable Cynthia Marie Chapa. When one named in his official capacity as a party to an
original proceeding no longer holds the office, abatement is required to allow that party’s
successor to “reconsider the original party’s decision.” See TEX. R. APP. P. 7.2(b).

        Accordingly, we ORDER the substitution of Judge Cynthia Marie Chapa as respondent in
this original proceeding, see TEX. R. APP. P. 7.2(a), and ABATE the case for 30 days from the
date of this order to allow Judge Chapa to reconsider the original decision. During the period of
abatement, relators shall present to Judge Chapa each issue made the subject of the pending
petition for writ of mandamus; obtain a ruling on each; and amend the petition and appendix in
this court accordingly.

       Relators are further ORDERED to file in this court either an amended petition and
appendix or the appropriate motion to dismiss this mandamus proceeding no later than 15 days
following Judge Chapa’s ruling.
It is so ORDERED on March 27, 2019.



                                                   PER CURIAM




      ATTESTED TO: _____________________________
                   Keith E. Hottle,
                   Clerk of Court